Citation Nr: 0019494	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for lumbar disabilities as a result of a lumbar puncture 
during Department of Veterans Affairs hospitalization in 
October 1986.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim for the appealed issue.

The August 1997 RO decision on appeal also denied the 
veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes.  In a March 1998 
decision the RO granted that benefit.  moot 


FINDING OF FACT

There is no medical evidence of a nexus between any currently 
diagnosed lumbar spine disability and a lumbar puncture 
during VA hospitalization in October 1986.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for lumbar disabilities, as a result of 
a lumbar puncture during Department of Veterans Affairs 
hospitalization in October 1986, is not well grounded.  
38 U.S.C.A. § 1151, 5107(b) (West 1991); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has had low back pain, and 
therefore, a low back disability, since a lumbar spinal tap 
which was administered during an October 1986 VA 
hospitalization for pneumococcal pneumonia and alcohol 
withdrawal.

An October 1986 hospitalization discharge summary from the 
Cleveland VA Medical Center contains a history of the veteran 
reporting to the hospital with a two to three day history of 
headaches, a cough, and sweats.  He reported, alternatively, 
that his last drink was anywhere from the week prior to the 
admission to they day of the admission, "depending on when 
he is asked."  He reported "episodes of tremulousness the 
last few months, and especially the week prior to 
admission."  He reported drinking one pint of alcohol a day 
for "thirty to thirty-five years."  Upon physical 
examination was noted to be "obviously diffusely 
tremulous."  Signs and symptoms of pneumonia were found.  
"His coordination; heel to shin and finger to nose markedly 
decreased.  Rapid alternating movements of his hands were 
symmetrically decreased. ... His gait was unsteady and wide-
based and shuffling."  Blood testing, urinalysis, chest X-
ray, electrocardiogram (EKG), transtracheal aspirate, a head 
computed tomography (CT), and a lumbar puncture, for 
laboratory chemical testing, were performed.  Laboratory test 
results revealed heavy pneumococcal strep pneumococcus and 
hemophilus parainfluenza.  He was treated with intravenous 
penicillin, and "did extremely well on this regimen having 
become afebrile by the third hospital day.  His white [blood 
cell] count reduced to a low of 2.5 presumed secondary to 
bone marrow suppression from his alcohol but would continue 
folate and thiamine and multivitamins and his white returned 
to the normal range."  "He was discharged lucid, 
nontremulous, with lung sounds remarkable only for some 
bibasilar rales."  The final diagnoses were pneumococcal 
pneumonia and alcohol withdrawal.

November 1986 hospitalization treatment reports from the 
Berksville VA Medical Center (VAMC) reveal complaints of back 
pain on several occasions, but generally note that these 
gradually subsided.

No treatment records have been submitted for the period from 
November 1986 through March 1995.

April 1995 through March 1997 records from the prison in 
which the veteran was incarcerated contain an April 1995 
physical examination report, which reveals no complaints of, 
or findings of, any lumbar problems.  Complaints of back pain 
were noted in November 1995 and June 1996.  No etiology 
opinion appears in these records.

A May 1997 VA examination report contains a diagnosis of 
chronic low back pain with arthritis.  A May 1997 VA X-ray 
report of the lumbar spine revealed moderate arthritic 
changes, while a similar February 1998 X-ray report revealed 
advanced degenerative arthritis and right scoliosis.  A 
February 1998 VA orthopedic examination report contained a 
diagnosis of "residual injury LS spine."  A February 1998 
lumbar X-ray report contains an impression of advanced 
degenerative arthritis of right scoliosis.

During the veteran's March 1998 RO hearing he testified that: 
his low back has hurt since the October 1986 lumbar puncture; 
he takes pain pills for this; and that the first treatment he 
received for his low back subsequent to October 1986 was in 
April 1997.

While the veteran indicated that since his release from 
prison he had been seeing a Dr. Brown at Merida Hospital for 
his back, in April 1999 the RO sent the veteran a letter 
requesting the complete name, address, and treatment dates 
for Dr. Brown, and also requesting he fill out an 
authorization form so the RO could obtain those records.  
There is no evidence of record of any response to that 
request.

A November 1999 statement from the physician who conducted 
the February 1998 VA orthopedic examination, which noted the 
physician had reviewed the claims file and the October 1986 
hospitalization summary, contains an indication that the 
veteran had a spinal tap performed in October 1986, and that, 
while the veteran related "symptoms going back to that 
period of time," and now has "significant arthritic change 
and scoliotic changes in his lumbar spine as a separate 
entity," the physician indicated that "[i]n all probability 
and with a reasonable amount of probability and certainty his 
current symptoms are related to the arthritic changes in his 
back and not to the lumbar puncture."

The veteran's claim for service connection for a lumbar 
disability as a result of a lumbar puncture during a VA 
hospitalization in October 1986 is premised on 38 U.S.C.A. 
§ 1151.  At the outset, the Board notes that while § 1151 was 
revised by Congress, effective October 1, 1997, the VA 
General Counsel has determined that all claims for benefits 
under 38 U.S.C. §1151, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC Prec. Op. No. 40-97 
(1997).  Therefore, as this claim was filed prior to the 
revisions it will be reviewed accordingly pursuant to the 
version of the statute applicable in 1996.  The Board notes 
that VA subsequently amended the regulations regarding the 
implementation of 38 U.S.C.A. § 1151 to reflect Congress' 
recent amendment of that statute.  Additional Disability or 
Death Due to Hospital Care, Medical or Surgical Treatment, 
Examination, or Training and Rehabilitation Services, 63 Fed. 
Reg. 45,004-45,007 (1998).  However, effective January 8, 
1999, VA rescinded its amendments to the regulations.  
Additional Disability or Death Due to Hospital Care, Medical 
or Surgical Treatment, Examination, or Training and 
Rehabilitation Services, 64 Fed. Reg. 1131-1132 (1999).

Title 38, United States Code § 1151 provides in pertinent 
part that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment . . ., and such 
injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter . . . 
shall be awarded in the same manner as if 
such disability, aggravation, or death 
were service-connected.  

38 U.S.C.A. § 1151 (1996).  Pursuant to the language of prior 
§ 1151, the Board will treat the veteran's claim for 
additional disability as it would a claim for service 
connection, see Boggs, 11 Vet. App. at 344-45 (considering 
prior § 1151 claim as a claim for service connection).  "[A] 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a service-connection claim to be well 
grounded under 38 U.S.C.A. § 1110 or 1131 a claimant must 
submit evidence of each of the following: (1) Medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service injury or 
disease and the current disability.  See Elkins v. West, 12 
Vet. App. 209, 213 (1999) (en banc) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table), and Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), cert. denied sub 
nom. Epps v. West, 524 U.S. 940, 141 L. Ed. 2d 718, 118 S. 
Ct. 2348 (1998) (mem.)).  The second and third Caluza 
elements can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (a) evidence that a condition was "noted" during 
service or during an applicable presumption period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).

Hence, because prior § 1151 provided that benefits for a 
disability compensable thereunder "shall be awarded in the 
same manner as if such disability . . . were service[ 
]connected", 38 U.S.C.A. § 1151, the United State Court of 
Appeals for Veterans Claims (Court) has held that the 
requirements for a well-grounded claim under this section 
are, paralleling those set forth in Caluza, supra, generally 
as follows: (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  See Jones (James) v. West, 12 
Vet. App. 460, 464 (1999).  Similarly, assuming that a 
continuity of symptomatology analysis would apply in a prior 
§ 1151 case, the veteran's claim here generally would be well 
grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  Id.  The 
credibility of the evidence presented in support of a claim 
is generally presumed when determining whether it is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The Board notes that the issue of whether the veteran 
received a lumbar puncture during an October 1986 VA 
hospitalization is not in dispute; the subject 
hospitalization report clearly reveals this procedure was 
accomplished.  The issue of whether the veteran has a current 
lumbar disability is also not in dispute; as noted above, X-
ray reports clearly reveal advanced degenerative arthritis of 
right scoliosis of the lumbar spine.  The Board, however, 
finds that there is no medical evidence of record that would 
show a nexus between his claimed lumbar disabilities and the 
October 1986 lumbar puncture performed at the VAMC.  Because 
the veteran has offered no medical evidence to relate his 
claimed disabilities to VA treatment, the Board finds that 
his claim under prior § 1151 is not well grounded on a 
standard well-groundedness analysis.  See Jones (James), 12 
Vet. App. at 464-65; Epps, Boggs, and Caluza, all supra; see 
also Ross v. Derwinski, 3 Vet. App. 141, 144-45 (1992) 
(holding that veteran's unsupported allegations that loss of 
vision resulted from VA surgery was insufficient to well 
ground prior § 1151 claim).

Nor can the veteran prevail, on the facts of this case, under 
prior § 1151, based on a continuity of symptomatology 
analysis -- again, assuming that such an analysis is 
applicable to an prior § 1151 case.  The veteran testified 
that he has had pain in his back since the October 1986 
lumbar puncture procedure.  While his testimony is credible 
for the purposes of describing the symptoms he has 
experienced, see Savage, supra, Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995), and Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994), he is not competent to provide the medical 
nexus evidence required to link present symptoms from lumbar 
arthritis and scoliosis to back pain reported as post-lumbar 
puncture symptomatology.  Such determinations would require 
specialized knowledge or training and are, thus, beyond the 
competency of a lay person.  See Jones (James), at 465; 
Savage, at 497 (medical evidence required to demonstrate 
relationship between present disability and claimed 
continuing symptomatology when lay observation not competent 
to do so); Layno, at 470; Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (although competent to testify as to 
symptomatology, lay persons not competent to testify as to 
"medical causation" of noted symptoms).  Hence, the Board 
finds that the veteran's claim is not well grounded even if a 
continuity-of-symptomatology analysis were applied to the 
facts of this case.

Accordingly, the Board finds the veteran's claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for a lumbar disability as a result of a lumbar puncture 
during Department of Veterans Affairs hospitalization in 
October 1986, to be not well grounded.

The Board is aware of no circumstance in this matter which 
would constitute notice to VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim denied herein.  McKnight 
v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  In addition, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation for the claimed disability.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a lumbar disability as a result of a lumbar puncture 
during Department of Veterans Affairs hospitalization in 
October 1986, is denied.



		
	K. J. Loring
	Acting Member, Board of Veterans' Appeals
 

 

